DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 1-18 have been examined.
Response to Arguments
Applicant's arguments filed on 10/05/2022 have been fully considered but they are not persuasive.
Applicant is of the opinion that prior art fails to teach “obtain, via at least one processor, a crypto asset transfer notification associated with an account,…the crypto asset transfer notification is sent to a first entity from a second entity”. However, Examiner respectfully disagrees. 
Krsul discloses: obtain, via at least one processor, a inter-entity crypto asset transfer notification associated with an account (Fig. 1, 16, 17; col. 5, ln. 59-67; col. 6, ln. 54-59). With respect to “the crypto asset transfer notification is sent to a first entity from a second entity” this limitation does not have any patentable weight because this limitation is outside the scope of the claim. Claims 1, 16-18 are directed to “a crypto asset transfer processing apparatus, comprising: at least one memory; a component collection in the at least one memory; at least one processor…”; A crypto asset transfer processing processor-readable non-transient physical medium…; A crypto asset transfer processing processor-implemented system…; and “A crypto asset transfer processing processor-implemented process…” The first entity and second entity are not part of the claimed apparatus, medium, system and method. 
Further, Applicant argued that Krsul reference explicitly says it is designed to not allow transfers and as such having a transfer notification for multiple-parties in Krsul is nonsensical. Further rational for such a combination is completely at odds with what would be entailed by such a combination. Examiner notes that Applicant arguments are directed to the limitation that does not have any patentable weight. Examiner suggests to the Applicant to write the claim limitation positively and as part of the claimed apparatus, medium, system and method.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the objective of Krsul reference to provide a method of electronic payment and support microtransactions. Carlson objective is processing of electronic transactions and Winklevoss objective is performing transactions of asset exchange. The objectives of all the references is performing transaction, therefore, these references are analogous art. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-7 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Krsul (US 5839119) in view of Carlson (US 8,838,982), and in further view of Winklevoss (US 10,269,009).
With respect to claims 1 and 16-18 Krsul discloses: 
obtain, via at least one processor, a asset transfer notification associated with an account (See Fig. 1, 16, 17; col. 5, ln. 59-67; col. 6, ln. 54-59);
determine, via at least one processor, account verification data specified in the asset transfer notification (See col. 6, ln. 9-24; col. 6, ln. 63 – col. 7, ln. 1);
determine, via at least one processor, a requested asset specified in the asset transfer notification (See col. 7, ln. 17-20);
generate a crypto token asset for the requested asset (See col. 7, ln. 17-20, 66-67) transfer of the generated crypto token asset to an account data structure datastore associated with the first entity (See col. 8, ln. 37-43, 56-59);
the crypto asset transfer notification (See col. 5, ln. 59-67; col. 6, ln. 54-59) transfer of the generated crypto token asset from the account data structure datastore associated with the first entity to an account data structure datastore associated with the second entity (See col. 9, ln. 57-60; col. 10, ln. 21-36) upon satisfaction of a crypto smart rule (See col. 12, ln. 47-48, 51-57, 64-67; col. 13, ln. 3-5);
provide, via at least one processor, oracle data that satisfies the crypto smart rule (col. 12, ln. 51-57, 64-67);
Krsul does not explicitly disclose: retrieve, via at least one processor, a set of account data associated with the account; generate, via at least one processor, a hash of the retrieved set of account data; verify, via at least one processor, that the determined account verification data matches the generated hash; make, via at least one processor, an API call to… in a socially aggregated blockchain datastructure, and the API call facilitates…determine, via at least one processor, an address of an aggregated crypto transaction trigger entry specified in… and the aggregated crypto transaction trigger entry is configured to facilitate…; …via the determined address of the aggregated crypto transaction trigger entry.
Carlson discloses: 
retrieve, via at least one processor, a set of account data associated with account, (col. 5, ln. 8-17);
generate, via at least one processor, a hash of the retrieved set of account data (col. 5, ln. 13-15);
verify, via at least one processor, that the determined account verification data matches the generated hash (col. 5, ln. 8-17)
It would have been obvious before the effective filing date of the application to a person having ordinary skill in the art to modify the Krsul reference with Carlson reference in order to provide mechanism of showing the authenticity of a digital message transmitted from one computing device to another (Carlson, col. 1, ln. 22-24).
Krsul in view of Carlson does not explicitly teach: make, via at least one processor, an API call to… in a socially aggregated blockchain datastructure, and the API call facilitates…; determine, via at least one processor, an address of an aggregated crypto transaction trigger entry specified in… and the aggregated crypto transaction trigger entry is configured to facilitate…; … via the determined address of the aggregated crypto transaction trigger entry.
Winklevoss discloses: 
make, via at least one processor, an API call to (col. 30, ln. 29-31; col. 54, ln. 15-17)… in a socially aggregated blockchain datastructure (col. 7, ln. 17-20, 39-42, 55-67), and the API call facilitates (col. 30, ln. 29-31; col. 54, ln. 15-17)… 
determine, via at least one processor, an address of an aggregated crypto transaction trigger entry (col. 32, ln. 37-39) specified in (col. 32, ln. 43-47)… and the aggregated crypto transaction trigger entry is configured to facilitate (col. 32, ln. 47-55)…
… via the determined address of the aggregated crypto transaction trigger entry (col. 16, ln. 4-32).
It would have been obvious before the effective filing date of the application to a person having ordinary skill in the art to modify the combination of Krsul in view of Carlson with Winklevoss in order to provide access to a digital asset exchange from one or more third-party devices or computer systems (Winklevoss, col. 54, ln. 15-17) and a blockchain would be used to achieve consensus and to solve double-spending problems where users attempt to spend the same digital assets in more than one transaction (Winklevoss, col. 7, ln. 39-42).
With respect to “the inter-entity crypto asset transfer notification is structure as sent to a first entity from a second entity”; “the account verification data is generated by the second entity”, “the set of account data is stored by the first entity”. These limitations do not have any patentable weight because these limitations are outside the scope of the claims.
 With respect to “to generate a crypto token asset for the….the API call facilitate transfer of the generated…”, “facilitating transfer of the generated crypto token asset from the account….smart rule” these limitation are intended use language. The recitation of the intended use of the claimed invention does not serve to differentiate the invention from the prior art. MPEP § 2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP §2103 I C).
Additionally, with respect to “the inter-entity crypto asset transfer notification is structure as sent to a first entity from a second entity”; “the account verification data is generated by the second entity”, “the set of account data is stored by the first entity” these limitations are nonfunctional descriptive material because these limitations only describe the data i.e. notification, verification data and set of account data, while description of the data is not used to perform any of the recited function. Therefore, it has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

With respect to claim 3-4 and 6-7, Krsul in view of Carlson and in further view of Winklevoss discloses all the limitations as described above. With respect to “the account verification data is generated by the second entity using a hash of a set of account data, associated with the account, stored by the second entity”; “the set of account data associated with the account is a set of demographic data associated with the account’s owner”, “the requested asset is specified using a security identifier”, “the security identifier is one of: a CUSIP, a ticker symbol, an ISIN” these are nonfunctional descriptive material because limitation only describe the data i.e. verification data, account data, asset and identifier, while description of the data is not used to perform any of the recited function. Therefore, it has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).
Additionally, with respect to “the account verification data is generated by the second entity using a hash of a set of account data, associated with the account, stored by the second entity” This limitation does not have any patentable weight because this limitation is outside the scope of the claim.


With respect to claims 11, 13-15, Krsul in view of Carlson and in further view of Winklevoss discloses all the limitations as described above. With respect to “the aggregated crypto transaction trigger entry includes an omnibus address associated with the second entity”, “the aggregated crypto transaction trigger entry includes an address associated with the second entity generated for the account”, “the oracle data is provided via an API call”, “the oracle data that satisfies the crypto smart rule is a signature of the first entity” these are nonfunctional descriptive material because limitation only describe the data i.e. entry, oracle data, while description of the data is not used to perform any of the recited function. Therefore, it has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

With respect to claim 12, Krsul in view of Carlson and in further view of Winklevoss discloses all the limitations as described above. Krsul further discloses: the second entity (Fig. 1, 17)… the crypto token asset (col. 7, ln. 17-20, 66-67)… the account (col. 5, ln. 28-39). Winklevoss teaches … via the aggregated crypto transaction trigger entry (col. 32, ln. 37-39). Additionally, with respect to “the second entity transfers the crypto token asset, transferred via the aggregated crypto transaction trigger entry, to an address generated for the account” This limitation does not have any patentable weight because this limitation is outside the scope of the claims.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Krsul (US 5839119) in view of Carlson (US 8,838,982), and in further view of Winklevoss (US 10,269,009) and Wilkins (US 10171245).
With respect to claim 2, Krsul in view of Carlson and in further view of Winklevoss discloses all the limitations as described above. Krsul in view of Carlson and in further view of Winklevoss does not explicitly discloses: first entity is a delivering broker and second entity receiving broker. Wilkins discloses: first entity is a delivering broker and second entity receiving broker (See Fig. 3, 318, 320; col. 4, ln. 32-43). It would have been obvious before the effective filing date of the application to a person having ordinary skill in the art to modify the combination of Krsul, Carlson, and Winklevoss references with Wilkins reference in order to  provides an interface between legacy trading systems and crypto exchanges that trade digital transaction items (col. 2, 47-48), thus allowing more companies to enjoy access to capital and more investors to enjoy access to shares of the participating companies (col. 2, ln. 58-61). Additionally, with respect to “first entity is a delivering broker and second entity receiving broker” This limitation does not have any patentable weight because this limitation is outside the scope of the claims.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Krsul (US 5839119) in view of Carlson (US 8,838,982), and in further view of Winklevoss (US 10,269,009) and Blum (US 20160335397).
With respect to claim 5, Krsul in view of Carlson and in further view of Winklevoss discloses all the limitations as described above. Carlson further discloses: …the hash of the retrieved set of account data is generated… the set of account data (col. 5, ln. 8-17). Krsul in view of Carlson and in further view of Winklevoss does not explicitly disclose: by utilizing a hash function on a string formed by concatenating each data item in… in a specified order. Blum discloses: …by utilizing a hash function on a string formed by concatenating each data item in… in a specified order (See paragraph 0044, 0048). It would have been obvious before the effective filing date of the application to a person having ordinary skill in the art to modify the combination of Krsul, Carlson, and Winklevoss references with the concatenation and hashing module of Blum (Blum, Fig. 1, 118) because doing so would be a simple substitution of one known element (the generation of a hash by using a hash function on a concatenated string of account data) for another (the generation of a hash using a set of account data) to produce the predictable result of a hash of the retrieved set of account data.

Claims 8-10 is rejected under 35 U.S.C. 103 as being unpatentable over Krsul (US 5839119) in view of Carlson (US 8,838,982), and in further view of Winklevoss (US 10,269,009) and Molinari (US 20170011460).
With respect to claim 8, Krsul in view of Carlson and in further view of Winklevoss discloses all the limitations as described above. Krsul in view of Carlson and in further view of Winklevoss does not explicitly disclose: asset creation request for… to an administrative node that controls asset definition for. Molinari discloses: -asset creation request for… to an administrative node that controls asset definition for (See paragraph 0022, 0037 and 0087-0088). It would have been obvious before the effective filing date of the application to a person having ordinary skill in the art to modify the combination of Krsul, Carlson, and Winklevoss references with Molinari reference in order to help the apparatus become an electronic trading system in which assets and transactions can be processed efficiently and traded in a more transparent and accessible manner, and would help provide a technological framework that standardizes the electronic exchange of securities (Molinari, paragraph 0007). Additionally, with respect to “an administrative node that controls asset definition for the socially aggregated blockchain datastructure” This limitation does not have any patentable weight because this limitation is outside the scope of the claims.

With respect to claim 9, Krsul in view of Carlson and in further view of Winklevoss discloses all the limitations as described above. Krsul in view of Carlson and in further view of Winklevoss does not explicitly disclose: asset issuance request for… to an administrative node that controls asset definition for. Molinari discloses: -asset issuance request for… to an administrative node that controls asset definition for (See paragraph 0022, 0037 and 0087-0088). It would have been obvious before the effective filing date of the application to a person having ordinary skill in the art to modify the combination of Krsul, Carlson, and Winklevoss references with Molinari reference in order to help the apparatus become an electronic trading system in which assets and transactions can be processed efficiently and traded in a more transparent and accessible manner, and would help provide a technological framework that standardizes the electronic exchange of securities (Molinari, paragraph 0007). Additionally, with respect to “an administrative node that controls asset issuance for the socially aggregated blockchain datastructure” This limitation does not have any patentable weight because this limitation is outside the scope of the claims.

With respect to claim 10, Krsul in view of Carlson and in further view of Winklevoss and Molinari discloses all the limitations as described above. With respect to “positions data for the account data structure datastore associated with the first entity is encrypted such that access is restricted to the first entity and to an administrative entity associated with the administrative node” These are nonfunctional descriptive material because these limitation only describe the data i.e. position data, while description of the data is not used to perform any of the recited function. Therefore, it has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHAN QAYYUM whose telephone number is (571)270-3323. The examiner can normally be reached Monday-Friday 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 5712726708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685